Citation Nr: 1041566	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  10-15 620	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the left knee.

2.  Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the right knee.

3.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim for entitlement to service 
connection for disability of both hips.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from February 1953 to February 
1955.

The Veteran submitted additional medical evidence consisting of a 
report of his May 2010 left knee replacement surgery in September 
2010.  The report was forwarded to the Board without initial RO 
review.  Although the Veteran has not waived such review, in 
light of the result reached below and of the expedited status of 
the Veteran's appeal, the Board finds that proceeding with review 
of the Veteran's appeal, to include the newly-submitted report is 
the equitable approach to take in this situation.  No prejudice 
accrues to the Veteran's claim by our review of this report in 
the first instance under these circumstances. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been submitted 
to reopen a previously-denied claim for entitlement to service 
connection for disability of both hips is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has experienced daily pain, functional 
impairment, and limitation of motion resulting from right knee 
tri-compartmental degenerative joint disease approximating a 
20 percent loss of function upon repetitive use throughout the 
entire appeal period.   

2.  The veteran has experienced daily pain, functional 
impairment, and limitation of motion resulting from left knee 
tri-compartmental degenerative joint disease approximating a 
20 percent loss of function upon repetitive use from February 
2008 until May 2010.   

3.  The Veteran underwent left knee replacement surgery in May 
2010.


CONCLUSIONS OF LAW

1.  A 20 percent disability rating for pain, functional 
impairment, and limitation of motion resulting from right knee 
degenerative joint disease is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5010-5261 (2010).

2.  A 20 percent disability rating for pain, functional 
impairment, and limitation of motion resulting from left knee 
degenerative joint disease is warranted from February 2008 until 
May 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5010-5261 (2010).

3.  A 100 percent disability rating for prosthetic replacement of 
the left knee joint is warranted for a period of one year 
beginning in May 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5055.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  First, proper notice must be provided to a claimant 
before the initial VA decision on a claim for benefits and must:  
(1) inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  The VA is also 
required to inform the Veteran of how the VA assigns disability 
ratings and effective dates.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Review of the claims file shows that 
the Veteran was informed of these elements with regard to his 
claims in a letter of March 2008, prior to the initial 
adjudication of the claims, and again in an August 2009 letter.  

VA medical records, private medical records, and VA examination 
reports have been obtained and reviewed in support of the 
Veteran's claims.  The Veteran submitted the report reflecting 
his May 2010 left knee replacement surgery in September 2010, 
without a waiver of initial RO review.  However, in light of the 
decision reached below, and mindful of the expedited status of 
this appeal, the Board finds that no prejudice accrues to the 
Veteran by our review of this newly-submitted record at this 
time. 

The Veteran declined the opportunity to present sworn testimony 
in support of his claims during a hearing on appeal.  The Veteran 
and his representative have presented written statements in 
support of his claims.  All relevant records and contentions have 
been carefully reviewed.  The Board therefore concludes that the 
VA's duties to notify and assist have been met with regard to the 
matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Disability evaluations are assigned to reflect levels of current 
disability.  The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Because this appeal has been ongoing for a lengthy period of 
time, and because the level of a veteran's disability may 
fluctuate over time, the VA is required to consider the level of 
the veteran's impairment throughout the entire period.  In this 
respect, staged ratings are a sensible mechanism for allowing the 
assignment of the most precise disability rating-one that 
accounts for the possible dynamic nature of a disability while 
the claim works its way through the adjudication process.  
O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another 
relevant precedent, the Court noted that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  In reaching this conclusion, the Court observed that 
when a claim for an increased rating is granted, the effective 
date assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred within 
that timeframe.  38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

A disability of the musculoskeletal system is measured by the 
effect on ability to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion in 
assigning the most accurate disability rating.  38 C.F.R. § 4.40.  
Although § 4.40 does not require a separate rating for pain, it 
does provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The RO and 
the Board have a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases involving 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The 
provisions of 38 C.F.R. § 4.10 mandate that in cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems, and medical examiners 
must furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification; a description of the effects of 
the disability upon the person's ordinary activity.  

Disability of the joints is measured by abnormalities of motion, 
such as limitation of motion or hypermobility, instability, pain 
on motion, or the inability to perform skilled motions smoothly.  
38 C.F.R. § 4.45.  Painful motion with joint or periarticular 
pathology and unstable joints due to healed injury are recognized 
as productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  The Court 
has held that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss due 
to pain 'on use or due to flare-ups.'  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

Rheumatoid arthritis as an active process is rated based upon the 
frequency of exacerbations and the level of symptomatology.  
Chronic residuals of rheumatoid arthritis are rated based upon 
the resulting limitation of motion or ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.

Under the provisions of Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, rather than added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 
10 percent rating may be assigned for degenerative arthritis with 
X-ray evidence of involvement of two or more major joints or two 
or more minor joint groups and a 20 percent rating may be 
assigned for degenerative arthritis with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Code 5055 provides criteria for evaluating impairment 
arising from the prosthetic replacement of a knee joint.  For one 
year following the implantation of a knee prosthesis, a 
100 percent disability rating is assigned.  Thereafter, the 
minimum disability rating which may be assigned, post-knee 
replacement, is 30 percent.  A 60 percent disability rating is 
assigned for chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
adjudicators are instructed to rate by analogy to Diagnostic 
Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), 
or 5262 (impairment of the tibia and fibula).  

Limitation of knee motion is rated utilizing the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  
Diagnostic Code 5260 provides that limitation of flexion to 60 
degrees is rated as noncompensable, limitation of flexion to 45 
degrees is rated as 10 percent disabling, limitation of flexion 
to 30 degrees is rated as 20 percent disabling, and limitation of 
flexion to 15 degrees is rated as 30 percent disabling.  
Diagnostic Code 5261 provides that limitation of extension to 5 
degrees is rated as noncompensable, limitation of extension to 10 
degrees is rated as 10 percent disabling, limitation of extension 
to 15 degrees is rated as 20 percent disabling, limitation of 
extension to 20 degrees is rated as 30 percent disabling, 
limitation of extension to 30 degrees is rated as 40 percent 
disabling, and limitation of extension to 45 degrees is rated as 
50 percent disabling.  Plate II in 38 C.F.R. § 4.71 provides a 
pictorial depiction of knee flexion and extension between zero 
and 140 degrees.  

In a precedent opinion pertaining to the rating of knee 
disabilities, the VA General Counsel provided a discussion of the 
interplay between these different regulations and the part-
specific diagnostic codes in the rating schedule.  VAOPGPREC 9-
98, 63 Fed. Reg. 56704 (1998).  The General Counsel held that 
diagnostic codes involving disability ratings for limitation of 
motion of a part of the musculoskeletal system do not subsume 
sections 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  The General Counsel also held that limitation of 
motion in the affected joint or joints is a common manifestation 
of arthritis, and that the Court has indicated that Diagnostic 
Code 5003 is to be "read in conjunction with" section 4.59 and 
that Diagnostic Code 5003 is "complemented by" section 4.40.  
See Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995).  Thus, 
sections 4.40, 4.45, and 4.59 are all applicable in evaluating 
arthritis.  

The same General Counsel opinion held that in applying sections 
4.40, 4.45, and 4.59, rating personnel must consider the 
claimant's functional loss and clearly explain what role the 
claimant's assertions of pain played in the rating decision.  
Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  See also Quarles 
v. Derwinski, 3 Vet. App. 129, 140 (1992) (section 4.45 requires 
analysis of effect of pain on the disability).  The functional 
loss due to pain is to be rated at the same level as the 
functional loss where motion is impeded.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  Under section 4.59, painful motion 
is considered limited motion even though a range of motion is 
possible beyond the point when pain sets in.  Hicks, 8 Vet. App. 
at 421.

Nonunion of the tibia and fibula, with loose motion, requiring a 
brace is rated as 40 percent disabling.  Malunion of the tibia 
and fibula with marked knee or ankle disability is rated as 30 
percent disabling.  Malunion of the tibia and fibula with 
moderate knee or ankle disability is rated as 20 percent 
disabling, while malunion causing slight knee or ankle disability 
is rated as 10 percent disabling.  38 C.F.R. § 4.71, Diagnostic 
Code 5262.  

Historically, service connection was granted following the 
Veteran's discharge from service for chronic synovitis of both 
knees, on the basis that the synovitis was initially manifest 
during service.  Medical records proximate to service and into 
the 1980s contain diagnosis of rheumatoid arthritis in addition 
to the synovitis.  Recent medical records reflect that he carries 
various orthopedic diagnoses, including ankylosing spondylitis, 
osteoarthritis, and degenerative joint disease.  After the 
Veteran filed the claim leading to the instant appeal, the RO 
increased the disability rating assigned to each knee to 
10 percent, effective as of February 2008.  The RO also 
recharacterized the knee disabilities as tricompartmental 
degenerative arthritis of each knee, based upon the diagnosis 
rendered by the VA examiner who performed the April 2008 
compensation examination.

Because the Veteran filed the instant claim for an increased 
disability rating in February 2008, under Hart, evidence 
reflecting the condition of his knees from February 2007 until 
the present must be considered.  In this regard, treatment 
reports from his private physician dated in January 2007 and 
April 2007 reflect diagnoses of osteoarthritis; but no hot, red, 
or swollen joints with normal strength, gait, and station.  An 
August 2007 report reflects that the Veteran's ophthalmologist 
had suggested stopping his Indocin medication, which he did and 
"was considerably more symptomatic off the medication."  When 
he restarted the Indocin, his pain was remediated.  The physician 
noted that even without the Indocin, none of his joints were hot, 
red, or swollen.  Upon examination, there were no hot, red or 
swollen joints; and his strength, gait, and station were normal.  
Again in January 2008, there were no hot, red or swollen joints; 
and his strength, gait, and station were normal.  

The Veteran underwent a VA examination in April 2008.  He 
reported constant pain in his knees, along with weakness, 
stiffness, giving way, and fatigability.  He stated that he is 
able to function with the medications Indomethacin and Tylenol.  
He used a cane because of knee weakness and walked with a slight 
limp.  Clinical examination revealed tenderness and crepitus in 
both knees, but no edema, effusion, weakness, redness, heat, 
guarding of movement, or subluxation.  Range of right knee motion 
was from 10 degrees to 125 degrees, with additional limitation to 
120 degrees on account of pain due to repetitive use.  Range of 
left knee motion was also from 10 degrees to 125 degrees, with 
additional limitation to 120 degrees on account of pain due to 
repetitive use.  X-ray studies were interpreted as showing 
degenerative arthritis changes in both knees.  The left knee 
manifested additional impairment involving the medial and lateral 
collateral ligaments.  The examiner noted that the Veteran's knee 
problems limited his ability to walk and stand.  After noting the 
Veteran's history of rheumatoid arthritis and the prior diagnosis 
of chronic synovitis, the examiner explained that he was 
assigning a new diagnosis of tri-compartmental degenerative 
arthritis of both knees, to account for the Veteran's subjective 
pain and the objectively abnormal X-ray findings. 

The report of an April 2008 doctor visit reflects that the 
Veteran had fallen on his left knee, causing some swelling in the 
knee.  Upon examination there were no hot, red, or swollen 
joints, except for some mild effusion and equivocal slight warmth 
of the skin over the left knee.  The hips, knees, ankles and feet 
were stable and satisfactory, with normal strength, gait and 
station.  Again in May 2008, there were no hot, red, or swollen 
joints and the hips, knees, ankles and feet were stable and 
satisfactory, with normal strength, gait and station.

The Veteran underwent another VA examination in September 2009.  
The Veteran reported having difficulty standing, walking, 
climbing stairs.  During times of flare-up, he would even have 
trouble driving a car.  He again reported that Indomethacin 
alleviated his knee problems.  The examiner noted that the 
Veteran limped so as to avoid weight on his left leg.  His 
posture was within normal limits.  The examiner also noted that 
the Veteran required a cane due to instability of his hips.  
There was tenderness upon examination of both knees and no 
ankylosis.  Range of knee motion was measured from 0 to 120 
degrees, with limitation due to pain at 90 degrees in both knees.  
The examiner commented that the veteran's knee problems limited 
his ability to walk.

The report of a surgical consultation in October 2009 shows that 
the Veteran was having significant discomfort of his knees with 
activity and motion.  He reported having swelling and discomfort 
with greater activity.  The knee was markedly tender to 
palpation, and X-ray studies showed significant degenerative 
joint disease.

The Veteran underwent a total left knee arthroplasty in May 2010.  
The report reflects that the entire knee joint was replaced, 
including a portion of the femur, a portion of the tibia, and the 
patella.  The veteran tolerated the procedure and was taken to 
the recovery room in good condition.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In reviewing the VA's rating choices, we initially note that it 
is unclear whether the Veteran has rheumatoid arthritis, or 
whether his bilateral knee arthritis is solely degenerative in 
nature.  Even assuming that there is a rheumatoid component of 
his knee disability, the evidence is clear that he has not 
experienced active rheumatoid arthritis during the time period at 
issue here.  Because chronic residuals of rheumatoid arthritis 
are rated based upon the resulting limitation of motion, and 
degenerative arthritis is also rated according to the limitation 
of motion, the label given to the Veteran's particular arthritis, 
for VA purposes, is a distinction without a difference.

Upon longitudinal review, it is clear that the Veteran has 
experienced pain and limitation of motion in both knees 
throughout the appeal period.  He has taken Indocin for control 
of arthritic pain throughout the appeal period, except for a 
brief period in 2007, when he stopped taking it and experienced a 
concomitant increase in symptomatology.  His knee disabilities 
have not been insignificant, as he is limited as far as walking 
on account of his knee problems.  The left knee impairment was so 
severe as to warrant a total knee replacement surgery in 2010.  
The currently-assigned 10 percent disability rating for each knee 
is based upon the report of the April 2008 VA examination, which 
shows limitation of extension of 10 degrees in both knees.  The 
September 2009 examination report reflects no limitation of 
extension, but greater limitation of flexion.  Rather than 
attempt to explain the apparent shift in the range of motion, the 
Board will simply accept the lesser figure from each examination, 
given that the two examinations are so close in time.  It does 
seem somewhat improbable that the Veteran would have regained the 
ability to completely straighten both knees within a year.  
Therefore, for rating purposes, we will assume that the Veteran's 
range of motion, for both knees, (for the left knee only, prior 
to the May 2010 surgery) was approximately from 10 degrees to 120 
degrees, with limitation due to pain at 90 degrees.  However, we 
emphasize that both examiners commented upon the Veteran's 
limited functioning in terms of walking and standing, with 
greater limitation upon greater activity and repetition.

The Veteran's ranges of knee motion, even as approximated here, 
do not meet the criteria specified in Diagnostic Codes 5260 and 
5261 for a disability rating in excess of 10 percent based solely 
upon limitation of motion.  However, when the provisions of 
DeLuca are considered, to include the opinions as to the 
additional loss of function due to repetitive use, the associated 
functional limitations, his daily reliance upon medication, and 
the Veteran's own statements during the examinations and to the 
surgeon in October 2009 that his discomfort increases with 
activity, the Board finds ample evidence for an award of an 
additional 10 percent disability rating for limitation of motion 
due to tri-compartmental degenerative joint disease of the right 
knee throughout the appeal period, and of the left knee prior to 
the May 2010 surgery.  Thus, a 20 percent disability rating is 
appropriate for each knee to encompass limitation of motion with 
pain and additional functional limitation.  The Veteran's appeal 
is granted to this extent only.  In the absence of a showing of 
greater limitation of motion, a higher disability rating on that 
basis is not warranted, however.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5261.  Absent ankylosis, subluxation, instability, 
malunion, or nonunion of the tibia and fibula, consideration of a 
higher disability rating under any of the remaining schedular 
knee and leg rating criteria is not warranted.

A 100 percent disability rating is warranted for the Veteran's 
left knee, effective May 18, 2010, the date of the Veteran's left 
knee replacement operation.  As provided by governing regulation, 
the 100 percent rating remains in effect for a year following the 
surgery.  Thus, the RO will be responsible for re-evaluating the 
Veteran's knee impairment in May 2011, according to the guidance 
set forth in Diagnostic Code 5055.  38 C.F.R. § 4.71a, Diagnostic 
Code 5055.


ORDER

A 20 percent disability rating for limitation of motion and pain 
resulting from right knee degenerative joint disease throughout 
the entire appeal period is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

A 20 percent disability rating for limitation of motion and pain 
resulting from left knee degenerative joint disease from February 
2008 until May 2010 is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

A 100 percent disability rating for the prosthetic replacement of 
the left knee joint is granted for a period of one year beginning 
in May 2010, subject to the laws and regulations governing the 
award of monetary benefits.  


REMAND

Service connection for a disability of the hips was denied in 
August 1971.  The veteran did not appeal this decision and it 
thus became final one year after he was notified of the decision.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran attempted to reopen the previously-denied claim for 
entitlement to service connection for impairment affecting both 
hips in February 2008.  The RO declined to reopen the claim in a 
September 2008 rating decision.  The Veteran submitted additional 
medical evidence in June 2009 and the RO readjudicated the claim 
involving his hips in a decision of the same month, providing 
notice of the denial in a July 2009 letter.  

In a November 2009 statement, the Veteran indicated that he 
wished to file a notice of disagreement as to the claims for 
increased ratings for his knees.  The RO properly accepted this 
statement as a notice of disagreement as to the knee issues.  He 
also indicated, however, that he was sending another doctor's 
letter as new evidence that "the knees was what caused the hip 
problems."  The Board finds that this November 2009 statement 
constitutes a notice of disagreement with the June 2009 decision, 
because it was filed within the requisite time period and it 
indicates dissatisfaction and a desire to contest the denial.  
See 38 C.F.R. §§ 20.201, 20.302. Thus, upon remand, the RO must 
issue a statement of the case.  

After a notice of disagreement has been filed in any claim, the 
RO is required to issue a statement of the case containing a 
summary of the evidence, the applicable laws and regulations, and 
an explanation as to the decision previously reached, unless the 
Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 
19.26, 19.29.  Technically, when there has been an initial RO 
adjudication of a claim and a notice of disagreement has been 
filed as to its denial, thereby initiating the appellate process, 
a remand is required for procedural reasons.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over this issue, for 
the sole purpose of remanding to order issuance of a statement of 
the case along with information about the process for perfecting 
an appeal as to this claim, if the Veteran so desires.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)  See also 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


The RO should furnish the Veteran with a 
Statement of the Case pertaining to the issue 
of whether new and material evidence has been 
submitted to reopen the previously-denied 
claim for entitlement to service connection 
for disability of both hips.  This claim will 
not be returned to the Board unless the 
Veteran perfects an appeal by filing a timely 
substantive appeal.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


